

116 HR 485 IH: Veterans Reimbursement for Emergency Ambulance Services Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 485IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Tipton (for himself, Ms. DeLauro, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the circumstances under which the Secretary
			 of Veterans Affairs shall provide reimbursement for emergency ambulance
			 services.
	
 1.Short titleThis Act may be cited as the Veterans Reimbursement for Emergency Ambulance Services Act or the VREASA. 2.Secretary of Veterans Affairs reimbursement for emergency ambulance services (a)In generalSection 1725(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (5)In delineating the circumstances under which reimbursement may be made under this section for ambulance services for an individual, the Secretary shall treat such services as emergency services for which reimbursement may be made under this section if the Secretary determines that—
 (A)the request for ambulance services was made as a result of the sudden onset of a medical condition of such a nature that a prudent layperson who possesses an average knowledge of health and medicine—
 (i)would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to the life or health of the individual; or
 (ii)could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, the serious impairment of bodily functions, or the serious dysfunction of any bodily organ or part; and
 (B)the individual is transported to the closest and most appropriate medical facility capable of treating such emergency medical condition..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to ambulance services provided on or after January 1, 2019.
			